Title: To Alexander Hamilton from Theodore Sedgwick, 19 February 1799
From: Sedgwick, Theodore
To: Hamilton, Alexander



Philadelphia 19th. Feby. 1799
My dear sir

The President yesterday, sent the Senate a nomination of Mr Murray to be appointed Minister plenipy. to the french republic, accompanied by a letter, from Talleyrand to the Secy. of the french legation at Amsterdam. By this letter it appears, that for some time, communications have been made to Mr. Murray, of the friendly dispositions of the french Govt. towards this Country, & it contains assurances that any minister from America will be received & treated with the respect due to the Representative of a great powerful & independent nation. I have neither time nor inclination to detail all the false & insidious declarations it contains. This measure, important & mischievous as it is, was the result of presidential wisdom without the knowledge of, or any intimation to, any one of the administration. Had the foulest heart & the ablest head in the world, been permited to select the most embarrassing and ruinous measure, perhaps, it would have been precisely, the one, which has been adopted. In the dilemma to which we are reduced, whether we approve or reject the nomination, evils only, certain, great, but in extent incalculable, present themselves. This would be true was Mr. Murray the ablest negotiator in christendom—but with all his virtues he is feeble and guarded, credulous & unimpressive. I have not yet decided ultimately what I shall do. At present the nomination must be postponed.
I am much obliged to you for the copy you sent me of the report—it is excellent. I have made the best use of it in my power. I am with sincerity your friend

Theodore Sedgwick
Genl Hamilton

